Matthews, J.
This appeal from the Probate Court presents the question of the ownership of a deposit in a savings account in the Brighton Bank & Trust Company. The deposit was in the names of “Frank and Sophia Vollmer or the sur*290vivor.” The signature card signed by both had on it the recital: “We, the undersigned, owners” of this deposit.
Withdrawals could be made by checks signed by either. Eleven withdrawals were made on checks signed by both and none on the individual signature of either. The passbook was kept by Prank Vollmer and he in company of Mrs. Vollmer presented all checks for payment. At his death the pass-book was in his safe deposit box in the bank to which no one else had access. The controversy is between the administrator of Frank Vollmer, deceased, and Sophia Vollmer who is his widow.
By making this deposit in the joint names of himself and wife, Frank Vollmer surrendered control of it and placed equal control in his wife during their lifetimes, and by the express terms of the deposit she as survivor became entitled to it with the right to withdraw upon presentation of the pass-book accompanied by a check signed by her alone. This arrangement was made with the bank without any power of revocation being reserved.
It seems to me the case is governed by Cleveland Trust Co., v. Scobie, Admr., 114 O. S., 241, and the cases cited with approval in the opinion at pages 249 et seq. In that case the right to withdraw was in either, but the decedent had retained the right to revoke the authority of the alternate, still the court held that the right of survivorship which was created together with the other evidence of intent was sufficient to create a joint interest in decedent’s lifetime, and upon his death, the authority not having been revoked by him, to pass the entire deposit to the survivor.
The scope and meaning of Cleveland Trust Co. v. Scobie, supra, is discussed in Bender v. Cleveland Trust Co., 123 O. S., 588 at 592. The court points out the significance of the provision of survivorship.
The letter which is in evidence written by the decedent confirms the inferences to be drawn from the provision of the deposit that it was his intention that the survivor-ship should be given effect. There was no exercise of ownership over the deposit inconsistent with the idea of ownership by his wife of an interest in the deposit.
For these reasons the court finds that Sophia Vollmer is the owner of this bank deposit.